Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 Response to Amendment
	The  Examiner acknowledges the amendments to claims 1, the 102 rejections regarding Levin and Fujikawa are withdrawn.

Claim Objections
Claims XX objected to because of the following informalities
Claim 17 line 2 should read “the long axis of the oval cross-section of the bristle”.  
Claim 23 Line 5 should read “rows of bristles having the traverse cross-section”
Claim 23 Line 5 should read “rows of bristles having the traverse cross-section”
Claim 23 Line 7 should read “rows of bristles having the traverse cross-section”
Claim 23 Line 9 should read “bristles having the traverse cross-section”
Claim 23 Line 10 should read “bristles having the traverse cross-section”
Claim 23 Lines 13-14 should read “bristles having the traverse cross-section”
Claim 23 Lines 15-16 should read “bristles having the traverse cross-section”
Claim 23 Lines 17-18 should read “bristles having the traverse cross-section”
Claim 26 Line 2 and 4 should read “bristles having the traverse cross-section”
Claim 38 Line 38 should read “wherein bristles with the non-circular”
Claim 39 Line 10-11 “adjacent bristles in the adjacent row so as to partially occlude the space between bristles in the adjacent row
Claim 40 Lines 2-3 should read “the part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 38-40, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (JP3076313B2).
Regarding claim 23 (Currently Amended) Hasegawa discloses a hair brush comprising: 
a solid top surface (Item 4) from which an array of bristles (Item 2) extend, wherein each bristle is independent, and extends from a base to a free end, at least some or all of the bristles having a transverse cross-section with a non-circular shape over some or all of their length (Paragraph [0016] “Eight rows of large-diameter bristles 2 each having an elliptical shape and having a convex curved outer shape”) and being arranged in two or more spaced apart, offset, rows of bristles having a transverse cross-section with the non-circular shape over some or all of their length wherein at least one of: 
centre lines of the rows of bristles having a transverse cross-section with the non- circular shape over some or all of their length are spaced apart such that at least part of thePage 4 of 12App. Serial No.: 15/320,147 Att'y Docket No:WIL-026205.F RCE 3 US PCTbristles having a transverse cross-section with the non-circular shape over some or all of their length in one row extends between adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row so as to at least partially occlude the space between the adjacent bristles in the adjacent row (Annotated Figure th paragraph on page 2 of the translation “There is no particular limitation on the number and arrangement of the large diameter bristles arranged on the brush base. For example, as shown in FIG. Can be arranged in parallel with a row of a plurality of bristles constituted by 1 to 20, preferably 1 to 10 large diameter bristles”. Which means the spacing between the bristles can further be optimized. )

    PNG
    media_image1.png
    779
    753
    media_image1.png
    Greyscale

Annotated Figure 9
Regarding claim 24 (Previously Presented) Hasegawa discloses the hair brush as claimed in claim 23 wherein the non-circular shape of the transverse cross-section of the bristles is oval (Paragraph [0016] “Eight rows of large-diameter bristles 2 each having an elliptical shape and having a convex curved outer shape”).  
Regarding claim 38 (Previously Presented) Hasegawa discloses the hair brush as claimed in claim 23 wherein bristles with a non- circular cross-section form an elongate array of bristles formed from generally parallel long rows (Figure 3 vertical) and generally parallel short rows (Figure 3 horizontal) of bristles wherein a long axis of the non-circular cross-section of each bristle is aligned with the direction of the long row of which it forms a part.  
Regarding claim 39 (Currently Amended) Hasegawa discloses a hair brush comprising: 
an array of bristles (Item 2), wherein each bristle is independent, at least some or all of the bristles having a transverse cross-section with an oval shape over some or all of their length (Paragraph [0016] “Eight rows of large-diameter bristles 2 each having an elliptical shape and having a convex curved outer shape”) and at least some or all of the bristles arranged in two or more spaced apart, offset, rows wherein at least one of: 
a) centre lines of the rows are spaced apart such that at least part of the bristles in one row extends between adjacent bristles in an adjacent row so as to at least partially occlude the space between the adjacent bristles in the adjacent row (Annotated Figure 9 shows 8 rows with the number of depicted rows depending on the diameter at the location of the row.  Further, its discussed in the 7th paragraph on page 2 of the translation “There is no particular limitation on the number and arrangement of the large diameter bristles arranged on the brush base. For example, as shown in FIG. Can be arranged in parallel with a row of a plurality of bristles 
wherein the bristles with an oval shape form an elongate array of bristles formed from generally parallel long rows (Figure 3 vertical) and generally parallel short rows of bristles (Figure 3 horizontal) ; and 
wherein a long axis of the oval cross-section of at least some or all of the bristles with an oval shape over some or all of their length is aligned with the direction of the long row of which it forms a part (Figure 3).  
Regarding claim 40 (Previously Presented) Hasegawa discloses the hair brush according to claim 39 wherein the long axis of the oval cross-section of each bristle is aligned with the direction of the long row of which it forms a part (Figure 3).  
Regarding claim 42 (Previously Presented) Hasegawa discloses the hair brush of claim 23 comprising a round brush (Figure 3 shows the brush round).  
Regarding claim 43 (Previously Presented) Hasegawa discloses the hair brush of claim 39 comprising a round brush (Figure 3 shows the brush round).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 15, 16, 22, 41, and 44are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasegawa (JP3076313B2) in view of Fujiwara (JP2013048781A).
Regarding claim 1 (Currently Amended) Hasegawa discloses a hair brush for styling hair, the brush comprising: 
a solid flat top surface (Item 4), from which an array of bristles independently extend (Item 2), each extending from a base to a free end; 
at least some or all of the bristles comprising a first-portion which tapers from the base and a second portion which extends from the first portion to the free end, wherein the first portion is wider relative to the second portion, and has a non-circular transverse cross-section at its base (figures 6 or 7 shows the overall shape of the bristle), further wherein at least one of: 
a) the bristles being arranged in two or more spaced apart, offset, rows wherein centre lines of the rows are spaced apart such that at least part of the first portion of bristles in one row extends between adjacent bristles in an adjacent row, the bristles are sized and arranged so that, in use, the second portion serves to penetrate and divide hair between the bristles and the first portion of the bristles enables tension to be applied to the hair when hair flows between the bristles (Annotated Figure 9 shows 8 rows with the number of depicted rows depending on the diameter at the location of the row.  Further, its discussed in the 7th paragraph on page 2 of the translation “There is no particular limitation on the number and arrangement of the large diameter bristles arranged on the brush base. For example, as shown in FIG. Can be arranged in parallel with a row of a plurality of bristles constituted by 1 to 20, preferably 1 to 10 large diameter bristles”. Which means the spacing between the bristles can further be optimized. )
Hasegawa fails to explicitly disclose the bristles comprising a first-portion which tapers from the base and a second portion which extends from the first portion to the free end, wherein the first portion is wider relative to the second portion, and has a non-circular transverse cross-section at its base which gradually transitions to a circular cross section at which it meets the second portion. Hasegawa teaches a plurality of bristles meant for massaging the scalp (Item 3) which are separate components than those meant for guiding hair (Item 2).

Regarding claim 4 (Currently Amended) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 1 wherein, when viewed in the same direction, the width of the widest part of the first portion of the bristles comprising first andPage 2 of 12App. Serial No.: 15/320,147 Att'y Docket No:WIL-026205.F RCE 3 US PCTsecond portions is at least three times, the width of the bristle in the second portion at or near to its free end (Fujiwara depicts three Item 18 atop Item 10).  
Regarding claim 6 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 1 wherein the length of the bristles having first and second portions is no greater than seven times its maximum width (Hasegawa Paragraph [0006] “the length of the long axis at the root of the large diameter bristle is 1-40 mm, preferably 1-30 mm, and the length of the short axis at the root of the large diameter bristle is 1-3.8 mm, preferably 1 to 30 mm is used. In the case of such a large diameter bristle, the combed hair is excellent because the entangled hair is unwound more smoothly. Also, the height from the root to the tip of the large diameter bristle usually, it is adjusted to 1 to 30 mm, preferably 1 to 25 mm.”  
Regarding claim 15 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 1 wherein the transverse cross sectional shape of the first portion of the bristles is non-circular over at least part of its length (Hasegawa; elliptical / oval first 
Regarding claim 16 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 15 wherein the first portion of the bristles has an oval transverse cross-section over at least part of its length (Hasegawa Paragraph [0016] “Eight rows of large-diameter bristles 2 each having an elliptical shape and having a convex curved outer shape”).  
Regarding claim 17 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 16 wherein edges of the first portion lying on the long axis of the oval cross-section of a bristle approach each other in a curved path over the length of the first portion from the base of the first portion to an end of the first portion and edges of the first portion lying on a short axis of the oval cross-section of the bristle approach each other in a straight path over the length of the first portion from the base of the first portion to the end of the first portion (Annotated Figure 9).  
Regarding claim 22 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush as claimed in claim 1 wherein the length of the second portion is no greater than the length of, the first portion (Fujiwara teaches a small second portion in comparison to the first portion).  
Regarding claim 41 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush of claim 1 comprising a paddle brush (Hasegawa Item 5 is a handle making it at least partially a paddle brush, since paddle brushes traditionally is a brush on one end and a paddle on the other).  
Regarding claim 44 (Previously Presented) Hasegawa in view of Fujiwara disclose the hair brush of claim 1 comprising a round brush (Hasegawa Figure 3 shows the brush round).  

s 26 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasegawa (JP3076313B2)
Regarding claim 26 (Previously Presented) Hasegawa discloses the hair brush as claimed in claim 23.  Hasegawa fails to explicitly disclose wherein bases of adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non-circular shape over some or all of their length.  (the figures of Hasegawa is just an example.  As discussed in the 7th paragraph on page 2 the number of bristles can increase which would decrease the distance between bristles.)  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Hasegawa it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the number of bristles and the spacing between the bristle such that the spacing between bristles is less than half the maximum width of the base of the bristles.  Further in the instant application the last paragraph of page 6, applicant has not disclosed any criticality for the claimed limitations.  
Regarding claim 45 (Previously Presented) Hasegawa discloses the hair brush of claim 23 comprising wherein the centre lines of the rows of bristles having the transverse cross-section with the non-circular shape over some or all of their length are spaced apart such that at least part of the bristles having the transverse cross-section with the non-circular shape over some or all of their length in one row extends between adjacent bristles having the transverse cross-section with the non-circular shape over some or all of their length in the adjacent row (best shown in Annotated Figure 9).  Hasegawa fails to explicitly disclose when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the th paragraph on page 2 the number of bristles can increase which would decrease the distance between bristles.)  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Hasegawa it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the number of bristles and the spacing between the bristle such that the spacing between bristles is less than half the maximum width of the base of the bristles.  Further in the instant application the last paragraph of page 6, applicant has not disclosed any criticality for the claimed limitations.  

Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 23, and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, neither Fujiwara or Hasegawa discuss this combination of angles to meet this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723